              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00165-MR

PARKER EXCAVATING, INC.,        )
                                )
                   Plaintiff,   )
                                )
     vs.                        )
                                )               MEMORANDUM OF
HIGHLANDS AT CULLOWHEE, LLC; )                  DECISION AND ORDER
R&R CULLOWHEE, LLC; JOSEPH      )
RILEY JOHNSON; and RANDAL       )
HOMER,                          )
                                )
                   Defendants.  )
_______________________________ )

      THIS MATTER is before the Court on the Defendants’ Joint Motion to

Dismiss. [Doc. 5].

I.    BACKGROUND

      Parker Excavating, Inc. (the “Plaintiff”) is a North Carolina corporation

and a licensed general contractor. [Doc. 1-2 at ¶ 1]. Highlands at Cullowhee,

LLC (“Highlands”) is a Georgia limited liability corporation. [Id. at ¶ 2]. R&R

Cullowhee, LLC (“R&R”) is a Texas limited liability corporation. [Id. at ¶ 3].

Randal Homer (“Homer”) is a citizen of Georgia and serves as a member of

Highlands and R&R. [Id. at ¶ 5]. Joseph Riley Johnson (“Johnson” and

collectively with Highlands, R&R and Homer, the “Defendants”) is a citizen

of Georgia and serves as the registered agent for Highlands. [Id. at ¶ 4].


        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 1 of 19
Johnson also serves as the member manager for JOMCO, Inc. (“JOMCO”),

a Georgia corporation. [Id. at ¶ 11].

      In March 2017, Highlands purchased approximately twelve acres of

real property in Jackson County, North Carolina (the “Property”). [Id. at ¶

28]. On March 15, 2017, Highlands entered into an agreement with JOMCO

to build residential apartments on the Property. [Id. at ¶ 40]. In June 2017,

JOMCO entered a subcontracting agreement with the Plaintiff to complete

work on the Property. [Id. at ¶ 38].

      On October 19, 2018, the Plaintiff completed the work and submitted

a final invoice. [Id. at ¶ 39]. After JOMCO failed to pay the invoice, the

Plaintiff filed a lien on the Property on October 26, 2018. [Id. at ¶ 41]. The

Plaintiff never pursued its lien against the Property.

      On January 19, 2019, the Plaintiff filed a complaint (the “First Action”)

against JOMCO, Highlands, Johnson, and others, asserting several claims

for payment under the agreement between the Plaintiff and JOMCO. See

Parker Excavating, Inc. v. JOMCO Contracting, LLC, et al., No. 1:19-cv-

00062-MR-WCM, 2019 WL 8012205, at *1 (W.D.N.C. Dec. 17, 2019), report

and recommendation adopted, No. 1:19-cv-00062-MR-WCM, 2020 WL

261758 (W.D.N.C. Jan. 17, 2020) (Reidinger, J.). The Plaintiff attempted to




                                        2

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 2 of 19
pierce JOMCO’s corporate veil to assert various claims against Highlands

and Johnson. Id.

       On July 30, 2019, the Plaintiff sought leave of court to amend its

complaint in the First Action and add new allegations regarding Homer’s

ownership of Highlands. Id. at *1 n.1. On December 17, 2019, Magistrate

Judge W. Carleton Metcalf denied the Plaintiff’s request for leave to amend,

concluding that the Plaintiff’s proposed amendment was futile because the

new allegations against Homer provided an insufficient basis to support

claims against him. Id.

        On January 17, 2020, the Court dismissed all of the Plaintiff’s claims

against Highlands and Johnson in the First Action, concluding that the

Plaintiff failed to present sufficient allegations to pierce JOMCO’s corporate

veil.1 Id. The Court explained that many of the Plaintiff’s allegations were

conclusory, and that “[t]he mere allegation that the corporate entities had

some overlapping owners or agents is insufficient to give rise to alter ego

liability.” Id.

       Highlands conveyed the Property to R&R via a special warranty deed

after the Court dismissed the Plaintiff’s claims against Highlands. [Doc. 1-2



1The Court also dismissed the Plaintiff’s Chapter 75 and civil conspiracy claims against
JOMCO.
                                           3

          Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 3 of 19
at 100-104]. Although the first page of the deed stated that it was “made as

of the 7th day of July, 2019,” the parties signed the deed on January 24,

2020 and February 1 2020, and the Jackson County Register of Deeds

recorded the deed on February 10, 2020.         [Doc. 1-2 at 100-02].    The

Defendants state that the inclusion of the July 7, 2019 date was a scrivener’s

error. [Doc. 3 at 6 n.2].

      JOMCO defaulted in the First Action and the Court entered a default

judgment against JOMCO for $170,237.32 on the breach of contract claim.

Parker Excavating, Inc. v. JOMCO Contracting, LLC, No. 1:19-CV-00062-

MR, 2020 WL 1821059, at *1 (W.D.N.C. Apr. 10, 2020) (Reidinger, J.).

      On May 26, 2020, the Plaintiff filed this action (the “Second Action”)

against Highlands; R&R; Johnson; and Homer in Jackson County Superior

Court, asserting claims for violation of the North Carolina Uniform Fraudulent

Transfers Act, N.C. Gen. Stat. § 39-23.1 et seq. (the “UFTA”); civil

conspiracy; fraud; and unfair and deceptive trade practices under N.C. Gen.

Stat. § 75-1.1 et seq. (“Chapter 75”). [Doc. 1-1]. The Plaintiff also seeks to

pierce the corporate veil of Highlands and R&R to obtain relief from Johnson

and Homer. [Id. at ¶¶ 74-85].

       On June 29, 2020, the Defendants removed the Second Action to this

Court. [Doc. 1].

                                      4

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 4 of 19
      On July 13, 2020, the Plaintiff filed a motion to vacate and set aside

the Order in the First Action that dismissed the claims against Highlands and

Johnson, arguing that it discovered evidence that Johnson owned JOMCO

and Highlands when the Plaintiff and JOMCO entered into the agreement.

Parker Excavating, Inc. v. JOMCO Contracting, LLC, No. 1:19-CV-00062-

MR, 2020 WL 4734797, at *1 (W.D.N.C. Aug. 14, 2020) (Reidinger, C.J.).

On August 14, 2020, the Court denied the Plaintiff’s motion, concluding that

there were still “no plausible allegations necessary to support the drastic

remedy of disregarding the corporate existence of JOMCO[.]” Id. at *3.

      The Defendants filed a Joint Motion to Dismiss for Failure to State a

Claim in the Second Action. [Doc. 5]. The Plaintiff has responded. [Doc. 7].

The time for the Defendants to reply has passed.

      Having been fully briefed, this matter is ripe for disposition.

II.   STANDARD OF REVIEW

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To be

“plausible on its face,” a plaintiff must demonstrate more than “a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678.

                                        5

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 5 of 19
       In reviewing the complaint, the Court must accept the truthfulness of

all factual allegations but is not required to assume the truth of “bare legal

conclusions.” Aziz v. Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011). “The

mere recital of elements of a cause of action, supported only by conclusory

statements, is not sufficient to survive a motion made pursuant to Rule

12(b)(6).” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012).

       Determining whether a complaint states a plausible claim for relief is

“a context-specific task,” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir.

2009), which requires the Court to assess whether the factual allegations of

the complaint are sufficient “to raise the right to relief above the speculative

level,” Twombly, 550 U.S. at 555. As the Fourth Circuit has explained:

            To satisfy this standard, a plaintiff need not forecast
            evidence sufficient to prove the elements of the
            claim. However, the complaint must allege sufficient
            facts to establish those elements. Thus, while a
            plaintiff does not need to demonstrate in a complaint
            that the right to relief is probable, the complaint must
            advance the plaintiff's claim across the line from
            conceivable to plausible.

Walters, 684 F.3d at 439 (citations and internal quotation marks omitted).

III.   DISCUSSION

       A.   UFTA Claims

       The Plaintiff asserts that Highlands’ transfer of the Property to R&R

was a fraudulent transfer under the UFTA. [Doc. 1-2 at ¶¶ 49-59]. Under
                                       6

         Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 6 of 19
the UFTA, “[a] transfer made or obligation incurred by a debtor is fraudulent

as to a creditor, whether the creditor's claim arose before or after the transfer

was made or the obligation was incurred, if the debtor made the transfer or

incurred the obligation . . . [w]ith intent to hinder, delay, or defraud any

creditor of the debtor.” N.C. Gen. Stat. § 39–23.4(a)(1). The UFTA defines

a “debtor” as any person who is liable on a right to payment, “whether or not

the right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

matured, unmatured, disputed, undisputed, legal, equitable, secured, or

unsecured.” N.C. Gen. Stat. § 39–23.1(4),(6).

      The Defendants move to dismiss the Plaintiff’s UFTA claim, arguing

that Highlands, R&R, Johnson, and Homer did not owe any debt to the

Plaintiff when the Property was conveyed. [Doc. 6 at 6]. The Defendants

argue that the Property was conveyed after the Court dismissed the Plaintiff’s

claims against Highlands and Johnson and that the Plaintiff never asserted

any claims against R&R or Homer. [Id.].2 The Plaintiff contends that the

Property was conveyed in July 2019 while its claims were still pending

against Highlands and Johnson, and that the Defendants tried to hide the




2The Plaintiff has presented no allegations to establish that R&R ever owed a debt to the
Plaintiff.
                                           7

         Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 7 of 19
conveyance by not recording it until after the Court dismissed the claims

against Highlands and Johnson in 2020. [Doc. 1-2 at ¶ 71].

      “A conveyance of land can only be by deed.” New Home Bldg. Supply

Co. v. Nations, 259 N.C. 681, 683, 131 S.E.2d 425, 427 (1963) (citation

omitted). “The delivery of a deed is essential to the transfer of the title. It is

the final act, without which all other formalities are ineffectual.” Younge v.

Guilbeau, 70 U.S. 636, 641 (1865). Accordingly, “no title passes from the

grantor, or vests in the grantee, until it is delivered.” Johnston v. Kramer

Bros. & Co., 203 F. 733, 736 (E.D.N.C. 1913). However, the “delivery of a

deed . . . cannot occur until the deed is signed by all of its grantors.” White

v. Farabee, 212 N.C. App. 126, 134, 713 S.E.2d 4, 10 (2011). Therefore,

property cannot be conveyed until a deed is delivered, and a deed cannot be

delivered until it is signed by the grantor. New Home Bldg. Supply, 259 N.C.

at 683, 131 S.E.2d at 427; Younge, 70 U.S. at 641; Johnston, 203 F. at 736;

White, 212 N.C. App. at 134, 713 S.E.2d at 10.

      Even assuming that the Plaintiff is correct that Highlands attempted to

convey the Property to R&R in July 2019, such conveyance would have been

without legal effect. New Home Bldg. Supply, 259 N.C. at 683, 131 S.E.2d

at 427; Younge, 70 U.S. at 641; Johnston, 203 F. at 736; White, 212 N.C.

App. at 134, 713 S.E.2d at 10. Highlands did not sign the deed conveying

                                        8

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 8 of 19
the Property to R&R until January 24, 2020. [Doc. 1-2 at 102]. Because the

deed could not have been delivered until after Highlands signed it, Highlands

could not have conveyed the Property to R&R until January 24, 2020 at the

earliest.

      The Court dismissed the claims against Highlands and Johnson on

January 17, 2020. See Parker Excavating, Inc. v. JOMCO Contracting, LLC,

et al., No. 1:19-cv-00062-MR-WCM, 2019 WL 8012205, at *1 (W.D.N.C.

Dec. 17, 2019), report and recommendation adopted, No. 1:19-cv-00062-

MR-WCM, 2020 WL 261758 (W.D.N.C. Jan. 17, 2020) (Reidinger, J.).

Because the Property could not have been conveyed until January 24, 2020

at the earliest, the conveyance necessarily occurred after the Court

dismissed the claims against Highlands and Johnson.            Accordingly, the

Plaintiff’s prior claims against Highlands and Johnson cannot be the basis

for concluding that Highlands or Johnson owed the Plaintiff a debt when the

Property was conveyed.

      The Plaintiff presents three additional arguments to contend that

Highlands, Johnson, and Homer were its debtors when the Property was

transferred. [Doc. 7 at 5].

      First, the Plaintiffs claims that Highlands, Johnson, and Homer were

liable for JOMCO’s debt at the time of the transfer under a veil piercing theory

                                         9

            Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 9 of 19
because “Johnson was acting for both [Highlands and JOMCO] at the time

of the contracting.” [Id.]. As discussed in the Court’s prior Order dismissing

the Plaintiff’s claims against Highlands and Johnson, “[t]he mere allegation

that the corporate entities had some overlapping owners or agents is

insufficient to give rise to alter ego liability.” Parker Excavating, Inc. v.

JOMCO Contracting, LLC, No. 1:19-CV-00062-MR-WCM, 2020 WL 261758,

at *1 (W.D.N.C. Jan. 17, 2020) (Reidinger, J.). While the Plaintiff’s complaint

presents some additional allegations regarding the ownership and operation

of the entities, the Court again concludes that the Plaintiff’s allegations are

conclusory and insufficient to show that JOMCO, Highlands, and R&R were

operated in a manner that disregarded their existence as sperate business

entities or that any of those entities served as an alter ego of Johnson or

Homer.

      Second, the Plaintiff argues that Highlands was its debtor at the time

of the transfer because the Plaintiff had asserted a lien against the Property

in October 2018. [Id. at 4]. The Defendants argue that the lien had been

discharged when Highlands transferred the Property to R&R. [Doc. 6 at 7-

9]. A lien against real property is discharged if the party failed to enforce the

lien within 180 days after the last furnishing of labor or material at the site.

See N.C. Gen. Stat. §§ 44A-13(a); 44A-16(3). The Plaintiff’s Notice of Claim

                                       10

         Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 10 of 19
of Lien states that the Plaintiff last furnished labor or materials on October

19, 2018. [Doc. 1-2 at 124]. Accordingly, the Plaintiff had until April 17, 2019

to sue to enforce the lien. Because the Plaintiff never sought to enforce its

lien, the lien has been discharged by operation of law. Accordingly, there

was no lien on the Property at the time of the transfer.

       Finally, the Plaintiff argues that the Defendants were its debtors

because “there have been admissions of the debt.” [Id. at 5]. Presumably,

the Plaintiff is referencing its allegation that Homer met with the Plaintiff and

“advised that he was the main owner of Highlands” and acknowledged that

the Plaintiff “had completed work for Highlands and had not been fully

compensated for the work.” [Doc. 7 at 3; Doc. 1-2 at ¶ 46].3 That allegation

falls far short of establishing that Highlands or Homer acknowledged liability

for JOMCO’s debt or assumed responsibility for paying that debt. In short,

Homer did not assume liability for JOMCO’s debt by acknowledging that

JOMCO owed the Plaintiff money.4




3The Plaintiff presents nothing to suggest that Johnson or R&R ever acknowledged the
debt.
4Moreover, under North Carolina law, a promise to answer for the debt of another must
be in writing. See N.C. Gen. Stat. § 22-1. The Plaintiff makes no allegation that Highlands
or Homer ever entered into a written contractual agreement to assume liability for
JOMCO’s debt.
                                            11

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 11 of 19
       For these reasons, there is no basis from which the Court can conclude

that Highlands, Johnson, or Homer were liable for any debt to the Plaintiff

when the Property was conveyed to R&R. The Plaintiff has also presented

no allegations to establish that R&R owed any debt to the Plaintiff at the time

the Property was transferred.            Accordingly, the Plaintiff fails to state a

plausible claim against the Defendants under the UFTA and those claims will

be dismissed.

       B.     Fraud Claims

       The Plaintiff next brings claims for fraud. While the Plaintiff’s fraud

claims are not a model of clarity, they seem to assert that Homer set up R&R

“for the sole purpose of conveying the property and any potential revenue

out of reach of the Plaintiff[,]” that Highlands failed to pay the amount that

JOMCO owed to the Plaintiff, and that Johnson and Homer fraudulently

concealed their use of various corporate structures from the Plaintiff.5 [Doc.

1-2 at ¶¶ 72, 76].

       To establish a fraud by misrepresentation under North Carolina law, a

plaintiff must show a “(1) false representation or concealment of a material



5 Rule 9 of the Federal Rules of Civil Procedure requires that an allegation of fraud must
be pled with particularity. The Plaintiff’s vague and ambiguous allegations, simply
employing the word “fraud,” leaves the Court to guess what fraud the Plaintiff might be
alleging and falls far short of meeting this requirement. On this basis alone, the Plaintiff’s
fraud claim is subject to dismissal.
                                             12

         Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 12 of 19
fact, (2) reasonably calculated to deceive, (3) made with intent to deceive,

(4) which does in fact deceive, (5) resulting in damage to the injured party.”

Ragsdale v. Kennedy, 286 N.C. 130, 138, 209 S.E.2d 494, 500 (1974)). To

establish fraud based on the concealment of a material fact, a plaintiff must

specifically plead

            (1) the relationship or situation giving rise to the duty
            to speak, (2) the event or events triggering the duty
            to speak, and/or the general time period over which
            the relationship arose and the fraudulent conduct
            occurred, (3) the general content of the information
            that was withheld and the reason for its materiality,
            (4) the identity of those under a duty who failed to
            make such disclosures, (5) what those defendant(s)
            gained by withholding information, (6) why plaintiff's
            reliance on the omission was both reasonable and
            detrimental, and (7) the damages proximately flowing
            from such reliance.

Breeden v. Richmond Cmty. Coll., 171 F.R.D. 189, 195 (M.D.N.C. 1997)

(citations omitted). The party that allegedly failed to speak must have had a

duty to disclose the information, such as when there is a “relationship of trust

and confidence between the parties.” Eli Research, Inc. v. United Commc'ns

Grp., LLC, 312 F.Supp.2d 748, 759 (M.D.N.C. 2004). “Contracting parties in

a commercial transaction are not in a relationship of trust and confidence.”

Rahamankhan Tobacco Enterprises Pvt. Ltd. v. Evans MacTavish Agricraft,

Inc., 989 F. Supp. 2d 471, 477 (E.D.N.C. 2013) (citations omitted).



                                       13

       Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 13 of 19
      To the extent that the Plaintiff bases its fraud claim on Highlands

transferring the Property or owing the Plaintiff any money, those claims fail.

As discussed above, Highlands could only have conveyed the Property to

R&R after the Court dismissed the Plaintiff’s claims against Highlands.

Moreover, Highlands never owed the Plaintiff any money because the

Plaintiff’s contract was with JOMCO, not Highlands. There was nothing

fraudulent about Highlands conveying an unencumbered property or

refusing to pay a debt it did not owe,

      To the extent that the Plaintiff bases its fraud claim on the Defendants’

use of various corporate structures, those claims also fail. While the Plaintiff

claims that Johnson and Homer have created numerous corporate entities,

and that lawsuits have been filed against those entities, the Plaintiff presents

no allegations to establish that any of the Defendants had a duty to disclose

information about those corporate entities. The Plaintiff did not enter a

contract with any of the Defendants, and even if it had, the mere fact that the

parties contracted with one another is insufficient to establish a duty to

disclose information.    Rahamankhan Tobacco, 989 F. Supp. 2d at 477

(citations omitted).    The complaint simply provides insufficient factual

allegations, even accepted as true, to state a plausible claim for fraud.




                                         14

       Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 14 of 19
      C.    Chapter 75

      The Plaintiff next brings claims under Chapter 75, asserting that the

Defendants “committed a deceptive and unfair trade practice by forming

multiple entities for the purpose of avoiding creditors and avoiding the cost

of construction of their property.” [Doc. 1-2 at ¶¶ 86-102].

      A Chapter 75 claim requires (1) an unfair or deceptive act or practice;

(2) in or affecting commerce; which (3) proximately caused actual injury to

the claimant or their business. N.C. Gen. Stat. § 75-1.1. An act is deceptive

“if it has a tendency or capacity to deceive.”       Rahamankhan Tobacco

Enterprises Pvt. Ltd. v. Evans MacTavish Agricraft, Inc., 989 F.Supp.2d 471,

477 (E.D.N.C. 2013). An act is unfair “if it offends established public policy,”

“is immoral, unethical, oppressive, unscrupulous, or substantially injurious to

consumers,” or amounts to an inequitable assertion of . . . power or position.”

Id. “The determination of whether an act is unfair or deceptive is a question

of law for the court.” Bernard v. Cent. Carolina Truck Sales, Inc., 68 N.C.

App. 228, 230, 314 S.E.2d 582, 584 (1984).

      To begin, the Court concludes that the Plaintiff’s Chapter 75 claims

against Johnson, Highlands, and Homer are barred by res judicata, which

provides that once a claim has been litigated and resolved, it may not be

reasserted elsewhere. Under res judicata, “a final judgment on the merits of

                                      15

       Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 15 of 19
an action precludes the parties or their privies from relitigating issues that

were or could have been raised in that action.” Pueschel v. United States,

369 F.3d 345, 354 (4th Cir. 2004) (quoting Federated Dep't Stores, Inc. v.

Moitie, 452 U.S. 394, 398 (1981)). “In finding that the second suit involves

the same cause of action, the court need not find that the plaintiff in the

second suit is proceeding on the same legal theory he or his privies

advanced in the first suit.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co.,

556 F.3d 177, 210 (4th Cir. 2009). Rather, the first suit will preclude the

second suit so long as the subsequent suit “arises out of the same

transaction or series of transactions as the claim resolved by the prior

judgment.” Aliff v. Joy Mfg. Co., 914 F.2d 39, 42 (4th Cir. 1990).

       The Court previously dismissed the Plaintiff’s Chapter 75 claims

against Highlands and Johnson.6 See Parker Excavating, Inc. v. JOMCO

Contracting, LLC, et al., No. 1:19-cv-00062-MR-WCM, 2019 WL 8012205,

at *1 (W.D.N.C. Dec. 17, 2019), report and recommendation adopted, No.

1:19-cv-00062-MR-WCM, 2020 WL 261758 (W.D.N.C. Jan. 17, 2020)

(Reidinger, J.). For similar reasons, the Court denied the Plaintiff ‘s request



6While the Court did not specify that the Plaintiff’s claims were dismissed with prejudice,
a dismissal under Rule 12(b)(6) in the Fourth Circuit is with prejudice unless the district
court specifies otherwise. Carter v. Norfolk Cmty. Hosp. Ass'n, 761 F.2d 970, 974 (4th
Cir. 1985) (“A district court's dismissal under Rule 12(b)(6) is, of course, with prejudice
unless it specifically orders dismissal without prejudice.”).
                                            16

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 16 of 19
for leave to amend its complaint to assert a Chapter 75 claim against Homer

on futility grounds. See Parker Excavating, Inc. v. JOMCO Contracting, LLC,

et al., No. 1:19-cv-00062-MR-WCM, 2019 WL 8012205, at *1 (W.D.N.C.

Dec. 17, 2019). A dismissal under 12(b)(6) constitutes a final judgment on

the merits that precludes a party from relitigating those issues. Fayetteville

Investors v. Commercial Bldrs., Inc., 936 F.2d 1462, 1471 (4th Cir. 1991).

Likewise, denial of a motion to amend based on futility constitutes a final

judgment on the merits barring the assertion of those claims in a later action.

Witthohn v. Fed. Ins. Co., 164 F. App'x 395, 397 (4th Cir. 2006) (citation

omitted). The Court previously dismissed the Plaintiff’s Chapter 75 claims

against Highlands and Johnson and concluded that the Plaintiff’s Chapter 75

claim against Homer was futile. Accordingly, the Plaintiff is barred from

reasserting those claims against those parties here.

      The basis for the Plaintiff’s Chapter 75 claim against R&R is unclear.

Notably, the section of the complaint concerning the Chapter 75 claims does

not even mention R&R. [Doc. 1-2 at ¶¶ 86-102]. Even taking all of the

Plaintiff’s allegations as true, they fail to state a claim against R&R or any of

the other Defendants.       In addition, the Plaintiff’s assertion that the

Defendants’ use of the corporate and business entity laws of the State of

North Carolina somehow constitute deceptive trade practices stands

                                       17

       Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 17 of 19
corporate law on its head. Individuals and other entities may own multiple

corporate and limited liability entities without running afoul of the law. The

Plaintiff has alleged nothing indicating an abuse of those statutes. While the

Plaintiff clearly takes umbrage with the protections afforded to corporate

entities, the exercise of those protections simply does not constitute an unfair

or deceptive trade practice as a matter of law. Bernard, 68 N.C. App. at 230,

314 S.E.2d at 584.

      D.    Civil Conspiracy

      The Plaintiff next brings claims for civil conspiracy. [Doc. 1-2 at ¶¶ 60-

67]. The elements of civil conspiracy under North Carolina law are: “‘(1) an

agreement between two or more individuals; (2) to do an unlawful act or to

do a lawful act in an unlawful way; (3) resulting in injury to plaintiff inflicted

by one or more of the conspirators; and (4) pursuant to a common scheme.’”

Strickland v. Hedrick, 194 N.C. App. 1, 19, 669 S.E.2d 61, 72 (2008)

(citations omitted).   “There is no independent cause of action for civil

conspiracy. Only where there is an underlying claim for unlawful conduct

can a plaintiff state a claim for civil conspiracy by also alleging the agreement

of two or more parties to carry out the conduct and injury resulting from that

agreement.” Sellers v. Morton, 191 N.C. App. 75, 83, 661 S.E.2d 915, 922

(2008) (internal citations and quotations omitted). Because the Court is

                                       18

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 18 of 19
dismissing the Plaintiff’s other claims, the Plaintiff’s claims for civil conspiracy

will also be dismissed.



                                      ORDER

      IT IS, THEREFORE, ORDERED that Defendants’ Motion to Dismiss.

 [Doc. 5] is GRANTED, and this matter is DISMISSED WITH PREJUDICE.

      The Clerk of Court is respectfully directed to close this civil action.

      IT IS SO ORDERED.
                            Signed: March 29, 2021




                                            19

        Case 1:20-cv-00165-MR Document 9 Filed 03/29/21 Page 19 of 19
